UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7426



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ROSARIO A. FIORANI, JR.,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:98-cr-00340-JCC)


Submitted:     February 28, 2008            Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rosario A. Fiorani, Jr., Appellant Pro Se. G. David Hackney,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rosario A. Fiorani, Jr., seeks to appeal the district

court’s     order       construing     his     “Motion     for    Reversal     of

Unconstitutional        Conviction   on    Supreme    Court’s    Ruling   in   re:

Gonzalez-Lopez and Ineffective Assistance of Counsel and Violations

of Sixth Amendment Rights” as a 28 U.S.C. § 2255 (2000) motion or,

alternatively, as a petition for writ of coram nobis, and denying

relief.    The order is not appealable unless a circuit justice or

judge     issues    a    certificate      of   appealability.        28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).            A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.              Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                We have

independently reviewed the record and conclude that Fiorani has not

made the requisite showing.          Accordingly, we deny a certificate of

appealability and dismiss the appeal.*                 We dispense with oral

argument because the facts and legal contentions are adequately


     *
      To the extent the district court construed Fiorani’s motion
as a petition for writ of coram nobis, we find no reversible error
and affirm the denial of relief.

                                       - 2 -
presented in the materials before the court and argument would not

aid the decisional process.



                                                        DISMISSED




                              - 3 -